PER CURIAM.
This action was properly before the trial court pursuant to N.C.G.S. § 143-135.3 and this Court’s previous opinion in Middlesex Construction Corporation v. State, 307 N.C. 569, 299 S.E. 2d 640 (1983) and its Order of 10 January 1984, reported at 310 N.C. 150, 312 S.E. 2d 648 (1984). The superior court’s order dismissing the action is therefore reversed, and this cause is remanded to the Superior Court of Wake County for trial before the judge without a jury on all issues of law and fact pursuant to N.C.G.S. § 143-135.3.
Reversed and remanded.
Justice VAUGHN did not participate in the consideration or decision of this case.